

SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of October 24, 2008 (the “Agreement”) by
and among Elevated Throne Overseas Ltd., a British Virgin Islands company
(“Elevated Throne”), Green Planet Bioengineering Co. Ltd., a Delaware
corporation (“Green Planet”) and all of the Shareholders of Elevated Throne,
whose names are set forth on Exhibit A attached hereto (“Elevated Throne
Shareholders”).
 
WHEREAS, Elevated Throne Shareholders own 100% of the issued and outstanding
shares of Common Stock of Elevated Throne (the "Elevated Throne Shares");
 
WHEREAS, Elevated Throne Shareholders believe it is in their best interest to
exchange the Elevated Throne Shares for shares of common stock of Green Planet,
par value $.001 per share (“Green Planet Shares”), and Green Planet believes it
is in its best interests to acquire the Elevated Throne Shares in exchange for
Green Planet Shares, upon the terms and subject to the conditions set forth in
this Agreement; and
 
WHEREAS, it is the intention of the parties that: (i) Green Planet shall acquire
100% of the Elevated Throne Shares in exchange solely for the amount of Green
Planet Shares set forth herein; (ii) said exchange of shares shall qualify as a
tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”); and (iii) said exchange shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement
(the “Securities Act” )
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
 EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1 Agreements to Exchange Elevated Throne Shares for Green Planet
Shares. On the Closing Date (as hereinafter defined) and upon the terms and
subject to the conditions set forth in this Agreement, ELEVATED THRONE
SHAREHOLDERS shall sell, assign, transfer, convey and deliver the ELEVATED
THRONE Shares (representing 50,000 ELEVATED THRONE Shares or 100% of the issued
and outstanding ELEVATED THRONE Shares), to Green Planet, and Green Planet shall
accept the ELEVATED THRONE Shares from the ELEVATED THRONE SHAREHOLDERS in
exchange for the issuance to the ELEVATED THRONE SHAREHOLDERS of the number of
Green Planet Shares set forth opposite the names of the ELEVATED THRONE
SHAREHOLDERS on Exhibit A hereto.


Section 1.2 Capitalizations. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, Green Planet shall
have authorized (a) 250,000,000 shares of Common Stock, par value $0.001 per
share, of which 1,000,000 shares shall be issued and outstanding, all of which
are duly authorized, validly issued and fully paid and the detailed
shareholdings of which are more particularly set out in Exhibit B hereto; and
(b) 10,000,000 shares of Preferred Stock, $0.001 par value, of which no shares
are issued or outstanding.
 
Section 1.3  Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 10:00 a.m. E.D.T. on the second
business day after the conditions to closing set forth in Articles V and VI have
been satisfied or waived, or at such other time and date as the parties hereto
shall agree in writing but no later than October 24, 2008 (the "Closing Date"),
at the offices of Arnstein & Lehr LLP. At the Closing, ELEVATED THRONE
SHAREHOLDERS shall (i) deliver to Green Planet the stock certificates
representing 100% of the ELEVATED THRONE Shares, duly endorsed in blank for
transfer or accompanied by appropriate stock powers duly executed in blank. In
full consideration and exchange for the ELEVATED THRONE Shares and payment,
Green Planet shall issue and exchange with ELEVATED THRONE SHAREHOLDERS
14,141,667 Green Planet Shares representing approximately 282.8 Green Planet
Shares for each ELEVATED THRONE Share exchanged.
 
1

--------------------------------------------------------------------------------


 
1.4   Tax Treatment. The exchange described herein is intended to comply with
Section 368(a)(1)(B) of the Code, and all applicable regulations thereunder. In
order to ensure compliance with said provisions, the parties agree to take
whatever steps may be necessary, including, but not limited to, the amendment of
this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF GREEN PLANET


GREEN PLANET hereby represents, warrants and agrees as follows:


Section 2.1  Corporate Organization


a.   Green Planet is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in which the nature of the business conducted by Green Planet or
the ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of Green Planet (a "Green
Planet Material Adverse Effect");


b.   Copies of the Articles of Incorporation and By-laws of Green Planet, with
all amendments thereto to the date hereof, have been furnished to ELEVATED
THRONE and the ELEVATED THRONE SHAREHOLDERS, and such copies are accurate and
complete as of the date hereof. The minute books of GREEN PLANET are current as
required by law, contain the minutes of all meetings of the Board of Directors
and shareholders of Green Planet from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the Board
of Directors and shareholders of Green Planet. 


Section 2.2 Capitalization of Green Planet. The authorized capital stock of
Green Planet consists of (a) 250,000,000 shares of Common Stock, par value
$0.001 per share, of which 1,000,000 shares are issued and outstanding, all of
which are duly authorized, validly issued and fully paid and the detailed
shareholdings of which are more particularly set out in Exhibit B hereto; and
(b) 10,000,000 shares of Preferred Stock, $0.001 par value, of which no shares
are issued or outstanding. The parties agree that they have been informed of the
issuances of these Green Planet Shares, and that all such issuances of Green
Planet Shares pursuant to this Agreement will be in accordance with the
provisions of this Agreement. All of the Green Planet Shares to be issued
pursuant to this Agreement have been duly authorized and will be validly issued,
fully paid and non-assessable and no personal liability will attach to the
ownership thereof and in each instance, have been issued in accordance with the
registration requirements of applicable securities laws. As of the date of this
Agreement there are and as of the Closing Date, there will be, no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or any un-issued or treasury shares of capital stock of Green
Planet.


Section 2.3  Subsidiaries and Equity Investments. Green Planet has no
subsidiaries or equity interest in any corporation, partnership or joint
venture.


Section 2.4 Authorization and Validity of Agreements. Green Planet has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated hereby
and upon the execution and delivery by ELEVATED THRONE and the ELEVATED THRONE
SHAREHOLDERS and the performance of their obligations herein, will constitute, a
legal, valid and binding obligation of Green Planet. The execution and delivery
of this Agreement by Green Planet and the consummation by Green Planet of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action of Green Planet, and no other corporate proceedings on the part
of Green Planet are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


2

--------------------------------------------------------------------------------


 
Section  2.5  No Conflict or Violation. The execution, delivery and performance
of this Agreement by Green Planet does not and will not violate or conflict with
any provision of its Articles of Incorporation or By-laws, and does not and will
not violate any provision of law, or any order, judgment or decree of any court
or other governmental or regulatory authority, nor violate or result in a breach
of or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which Green
Planet is a party or by which it is bound or to which any of their respective
properties or assets is subject, nor will it result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of Green Planet, nor will it result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which Green Planet is bound.


Section 2.6  Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by Green Planet or the performance by
Green Planet of its obligations hereunder.
 
Section 2.7  Absence of Certain Changes or Events . Since its inception:


a.    Green Planet has operated in the ordinary course of business consistent
with past practice and there has not been any material adverse change in the
assets, properties, business, operations, prospects, net income or condition,
financial or otherwise of Green Planet. As of the date of this Agreement, Green
Planet does not know or have reason to know of any event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of Green Planet;


b.    there has not been any declaration, setting aside or payment of dividends
or distributions with respect to shares of capital stock of Green Planet or any
redemption, purchase or other acquisition of any capital stock of Green planet
or any other of Green Planet’s securities; and


c.    there has not been an increase in the compensation payable or to become
payable to any director or officer of GREEN PLANET.


Section 2.8  Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of Green Planet in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 2.9  Litigation. There is no action, suit, proceeding or investigation
pending or threatened against the Company or any subsidiary that may affect the
validity of this Agreement or the right of Green Planet to enter into this
Agreement or to consummate the transactions contemplated hereby.


Section 2.10  Securities Laws. Green Planet has complied in all respects with
applicable federal and state securities laws, rules and regulations, including
the Sarbanes Oxley Act of 2002, as such laws, rules and regulations apply to
Green Planet and its securities; and (b) all shares of capital stock of the
Company have been issued in accordance with applicable federal and state
securities laws, rules and regulations. There are no stop orders in effect with
respect to any of the Company’s securities.


Section 2.11  Tax Returns, Payments and Elections. Green Planet has timely filed
all tax returns, statements, reports, declarations and other forms and documents
and has, to date, paid all taxes due.


Section 2.12  ’34 Act Reports. None of Green Planet’s filings with the SEC,
contains any untrue statement of a material face or omits to state a material
fact necessary to make the statements therein not misleading, in light of the
circumstances in which they were made.


3

--------------------------------------------------------------------------------


 
 Section 2.13  Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by Green Planet at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary of the date of this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF ELEVATED THRONE AND ELEVATED THRONE
SHAREHOLDERS


ELEVATED THRONE and each of the ELEVATED THRONE SHAREHOLDERS, severally,
represent, warrant and agree as follows:


Section 3.1  Corporate Organization.


a.    ELEVATED THRONE is a corporation with no prior business activities. It is
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
is duly qualified to do business, is in good standing in each jurisdiction
wherein the nature of the business conducted by ELEVATED THRONE or the ownership
or leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a material adverse effect on the business, operations, properties,
assets, condition or results of operation of ELEVATED THRONE (a "ELEVATED THRONE
Material Adverse Effect" ). As of the date of this Agreement, ELEVATED THRONE
owns all of the issued and outstanding equity or voting interests in Fujian
Green Planet Bioengineering Co., Ltd.  (“WFOE”). WFOE is duly organized, validly
existing and in good standing under the laws of the Peoples’ Republic of China
(“PRC”) and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business, is in good standing in each jurisdiction wherein the
nature of the business conducted by WFOE or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of WFOE (a "WFOE Material Adverse Effect" ).


b.    Copies of the Certificate of Incorporation and By-laws of ELEVATED THRONE
and WFOE, with all amendments thereto to the date hereof, have been furnished to
Green Planet, and such copies are accurate and complete as of the date hereof.
The minute books of ELEVATED THRONE are current as required by law, contain the
minutes of all meetings of the Board of Directors and Elevated Throne
Shareholders of ELEVATED THRONE, and committees of the Board of Directors of
ELEVATED THRONE from the date of incorporation to the date of this Agreement,
and adequately reflect all material actions taken by the Board of Directors,
Elevated Throne Shareholders and committees of the Board of Directors of
ELEVATED THRONE.
 
  
Section 3.2  Capitalization of ELEVATED THRONE; Title to the ELEVATED THRONE
Shares. On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, ELEVATED THRONE shall have authorized
50,000 ELEVATED THRONE Shares, of which 50,000 ELEVATED THRONE Shares will be
issued and outstanding. The ELEVATED THRONE Shares are the sole outstanding
shares of capital stock of ELEVATED THRONE, and there are no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or other equity or voting interest or any unissued or treasury
shares of capital stock of ELEVATED THRONE. As of the date hereof and on the
Closing Date, each SHAREHOLDER owns and will own the ELEVATED THRONE Shares free
and clear of any liens, claims or encumbrances and has and will have the right
to transfer the ELEVATED THRONE Shares without consent of any other person or
entity.


Section 3.3  Subsidiaries and Equity Investments; Assets. As of the date hereof
and on the Closing Date, ELEVATED THRONE owns and will own all of the equity or
voting interests in WFOE. ELEVATED THRONE does not and will not directly or
indirectly, own any other shares of capital stock or any other equity interest
in any entity or any right to acquire any shares or other equity interest in any
entity and ELEVATED THRONE does not and will not have any assets or liabilities.
As of the date hereof and on Closing Date, WFOE does not and will not directly
or indirectly, own any shares of capital stock or any other equity interest in
any entity or any right to acquire any shares or other equity interest in any
entity. As of the date hereof and on the Closing Date, there are and will be no
outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any shares of capital stock or other equity or voting interest in WFOE.


4

--------------------------------------------------------------------------------


 
Section 3.4  Authorization and Validity of Agreements. ELEVATED THRONE has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by ELEVATED THRONE and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action and no other corporate proceedings on the part
of ELEVATED THRONE are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. The ELEVATED THRONE SHAREHOLDERS have
approved this Agreement on behalf of ELEVATED THRONE and no other stockholder
approvals are required to consummate the transactions contemplated hereby. Each
SHAREHOLDER who is a natural person is over the age of 21, is competent to
execute this Agreement, and has the power to execute and perform this Agreement.
The execution and delivery of this Agreement by each SHAREHOLDER which is not a
natural person (“Entity Shareholder”) and the consummation of the transactions
contemplated hereby by each Entity Shareholder have been duly authorized by all
necessary action by the Entity Shareholder and no other proceedings on the part
of ELEVATED THRONE or any SHAREHOLDER are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.
 
Section 3.5  No Conflict or Violation. The execution, delivery and performance
of this Agreement by ELEVATED THRONE or any ELEVATED THRONE SHAREHOLDER does not
and will not violate or conflict with any provision of the constituent documents
of ELEVATED THRONE, and does not and will not violate any provision of law, or
any order, judgment or decree of any court or other governmental or regulatory
authority, nor violate, result in a breach of or constitute (with due notice or
lapse of time or both) a default under or give to any other entity any right of
termination, amendment, acceleration or cancellation of any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which ELEVATED THRONE or any ELEVATED THRONE SHAREHOLDER is a
party or by which it is bound or to which any of its respective properties or
assets is subject, nor result in the creation or imposition of any lien, charge
or encumbrance of any kind whatsoever upon any of the properties or assets of
ELEVATED THRONE or any ELEVATED THRONE SHAREHOLDER, nor result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which ELEVATED THRONE or any ELEVATED THRONE SHAREHOLDER
is bound.
 
Section 3.6  Investment Representations. (a) The Green Planet Shares will be
acquired hereunder solely for the account of the ELEVATED THRONE SHAREHOLDERS,
for investment, and not with a view to the resale or distribution thereof. Each
ELEVATED THRONE SHAREHOLDER understands and is able to bear any economic risks
associated with such ELEVATED THRONE SHAREHOLDER’S investment in the GREEN
PLANET Shares. Each ELEVEATED THRONE SHAREHOLDER has had full access to all the
information such ELEVATED THRONE SHAREHOLDER considers necessary or appropriate
to make an informed investment decision with respect to the Green Planet Shares
to be acquired under this Agreement. Each ELEVATED THRONE SHAREHOLDER further
has had an opportunity to ask questions and receive answers from Green Planet’s
directors regarding Green Planet and to obtain additional information (to the
extent Green planet’s directors possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to such ELEVATED THRONE SHAREHOLDER or to which such ELEVATED THRONE
SHAREHOLDER had access. Each ELEVATED THRONE SHAREHOLDER is at the time of the
offer and execution of this Agreement, domiciled and resident outside the United
States (a “PRC Shareholder” ) and is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act).


(b) No PRC Shareholder, nor any affiliate of any PRC Shareholder, nor any person
acting on behalf of any PRC Shareholder or any behalf of any such affiliate, has
engaged or will engage in any activity undertaken for the purpose of, or that
reasonably could be expected to have the effect of, conditioning the markets in
the United States for the Green Planet Shares, including, but not limited to,
effecting any sale or short sale of securities through any PRC Shareholder or
any of affiliate of any PRC Shareholder prior to the expiration of any
restricted period contained in Regulation S promulgated under the Securities Act
(any such activity being defined herein as a “Directed Selling Effort”). To the
best knowledge of each of the PRC Shareholders, this Agreement and the
transactions contemplated herein are not part of a plan or scheme to evade the
registration provisions of the Securities Act, and the Green Planet Shares are
being acquired for investment purposes by the PRC Shareholders. Each PRC
Shareholder agrees that all offers and sales of Green Planet Shares from the
date hereof and through the expiration of the any restricted period set forth in
Rule 903 of Regulation S (as the same may be amended from time to time
hereafter) shall not be made to U.S. Persons or for the account or benefit of
U.S. Persons and shall otherwise be made in compliance with the provisions of
Regulation S and any other applicable provisions of the Securities Act. Neither
any PRC Shareholder nor the representatives of any PRC Shareholder have
conducted any Directed Selling Effort as that term is used and defined in Rule
902 of Regulation S and no PRC Shareholder nor any representative of any PRC
Shareholder will engage in any such Directed Selling Effort within the United
States through the expiration of any restricted period set forth in Rule 903 of
Regulation S.
 
5

--------------------------------------------------------------------------------


 
Section 3.7  Brokers’ Fees.   No ELEVATED THRONE SHAREHOLDER has any liability
to pay any fees or commissions or other consideration to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.


Section 3.8  Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of ELEVATED THRONE or the ELEVATED THRONE SHAREHOLDERS in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 3.9  Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by ELEVATED THRONE and the
ELEVATED THRONE SHAREHOLDERS at the Closing as if made at such time and shall
survive the Closing for a period terminating on the second anniversary of the
date of this Agreement.
 
ARTICLE IV


COVENANTS


Section 4.1  Certain Changes and Conduct of Business.



a.
From and after the date of this Agreement and until the Closing Date, Green
Planet shall conduct its business solely in the ordinary course consistent with
past practices and, in a manner consistent with all representations, warranties
or covenants of GREEN PLANET, and without the prior written consent of ELEVATED
THRONE will not, except as required or permitted pursuant to the terms hereof;

 

i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

ii. 
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

iii. 
A.       incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or

 
6

--------------------------------------------------------------------------------


 

 
B.       issue any securities convertible or exchangeable for debt or equity
securities of Green Planet;

 

iv.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;

 

v.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have an Green
Planet Material Adverse Effect;

 

vi.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

vii.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

viii.
make or commit to make any material capital expenditures;

 

ix.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 

x.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xi.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 

xii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 

xiii.
make any material loan, advance or capital contribution to or investment in any
person;

 

xiv.
make any material change in any method of accounting or accounting principle,
method, estimate or practice;

 

xv.
settle, release or forgive any claim or litigation or waive any right;




xvi.
commit itself to do any of the foregoing.

 

 
b.       From and after the date of this Agreement, ELEVATED THRONE will and
ELEVATED THRONE will cause WFOE to:

 

1.
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 

2.
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

 

3.
continue to conduct its business in the ordinary course consistent with past
practices;

 

4.
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

 
7

--------------------------------------------------------------------------------


 

5.
continue to maintain existing business relationships with suppliers.

 

 
c.       From and after the date of this Agreement, ELEVATED THRONE will not and
will ensure that WFOE does not:




xvii.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

xviii.
make any change in its Business License, Bylaws or other governing documents;
issue any additional shares of capital stock or equity securities or grant any
option, warrant or right to acquire any capital stock or equity securities or
issue any security convertible into or exchangeable for its capital stock or
alter in any material term of any of its outstanding securities or make any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, stock dividend or otherwise;

 

xix.
A.        incur, assume or guarantee any indebtedness for borrowed money, issue
any notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or
 
B.        issue any securities convertible or exchangeable for debt or equity
securities of ELEVATED THRONE or WFOE;

 

xx.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;

 

xxi.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have an
ELEVATED THRONE Material Adverse Effect;

 

xxii.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

xxiii.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

xxiv.
make or commit to make any material capital expenditures;

 

xxv.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 
8

--------------------------------------------------------------------------------


 

xxvi.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xxvii.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 

xxix.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 

xxx.
make any material loan, advance or capital contribution to or investment in any
person;

 

xxxi.
settle, release or forgive any claim or litigation or waive any right;

 

xxxii.
commit itself to do any of the foregoing.

 
Section 4.2  Access to Properties and Records. ELEVATED THRONE shall afford
Green Planet’s accountants, counsel and authorized representatives, and Green
Planet shall afford to ELEVATED THRONE's accountants, counsel and authorized
representatives full access during normal business hours throughout the period
prior to the Closing Date (or the earlier termination of this Agreement) to all
of such parties’ properties, books, contracts, commitments and records and,
during such period, shall furnish promptly to the requesting party all other
information concerning the other party's business, properties and personnel as
the requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party.


Section 4.3  Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party. A party shall promptly
communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.


Section 4.4  Consents and Approvals. The parties shall:
 

i.
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 

ii.
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 
Section 4.5  Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.


9

--------------------------------------------------------------------------------


 
Section 4.6  Stock Issuance. From and after the date of this Agreement until the
Closing Date, none of Green Planet, ELEVATED THRONE nor WFOE shall issue any
additional shares of its capital stock.


Section 4.7  Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both ELEVATED THRONE and Green Planet may
enter into and conclude agreements and/or financing transactions as same relate
to and/or are contemplated by any separate written agreements either: (a)
annexed hereto as exhibits; or (b) entered into by Green Planet with ELEVATED
THRONE executed by both parties subsequent to the date hereof. These Agreements
shall become, immediately upon execution, part of this Agreement and subject to
all warranties, representations and conditions contained herein.


 
ARTICLE V


CONDITIONS TO OBLIGATIONS OF ELEVATED THRONE AND ELEVATED THRONE SHAREHOLDERS


The obligations of ELEVATED THRONE and the ELEVATED THRONE SHAREHOLDERS to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one
or more of which may be waived by both ELEVATED THRONE and the ELEVATED THRONE
SHAREHOLDERS in their sole discretion:


Section 5.1  Representations and Warranties of Green Planet. All representations
and warranties made by GREEN PLANET in this Agreement shall be true and correct
on and as of the Closing Date as if again made by GREEN PLANET as of such date.


Section 5.2  Agreements and Covenants. Green Planet shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 5.3  Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Green Planet shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5  Other Closing Documents. ELEVATED THRONE shall have received such
other certificates, instruments and documents in confirmation of the
representations and warranties of Green Planet or in furtherance of the
transactions contemplated by this Agreement as ELEVATED THRONE or its counsel
may reasonably request.
 
10

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF GREEN PLANET


The obligations of Green Planet to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by GREEN PLANET
in its sole discretion:


Section 6.1  Representations and Warranties of ELEVATED THRONE and ELEVATED
THRONE SHAREHOLDERS. All representations and warranties made by ELEVATED THRONE
and ELEVATED THRONE SHAREHOLDERS in this Agreement shall be true and correct on
and as of the Closing Date as if again made by ELEVATED THRONE on and as of such
date.


Section 6.2  Agreements and Covenants. ELEVATED THRONE and ELEVATED THRONE
SHAREHOLDERS shall have performed and complied in all material respects to all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing Date.


Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.


Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
ELEVATED THRONE or WFOE, taken as a whole, shall be in effect; and no action or
proceeding before any court or government or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 6.5  Other Closing Documents. Green Planet shall have received such
other certificates, instruments and documents in confirmation of the
representations and warranties of ELEVATED THRONE or in furtherance of the
transactions contemplated by this Agreement as Green Planet or its counsel may
reasonably request.


 
ARTICLE VII
 
TERMINATION AND ABANDONMENT


SECTION 7.1  Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


a.   By the mutual written consent of ELEVATED THRONE SHAREHOLDERS, ELEVATED
THRONE and Green Planet;


b.    By Green Planet, upon a material breach of any representation, warranty,
covenant or agreement on the part of ELEVATED THRONE or the ELEVATED THRONE
SHAREHOLDERS set forth in this Agreement, or if any representation or warranty
of ELEVATED THRONE or the ELEVATED THRONE SHAREHOLDERS shall become untrue, in
either case such that any of the conditions set forth in Article VI hereof would
not be satisfied (a "ELEVATED THRONE Breach" ), and such breach shall, if
capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;


11

--------------------------------------------------------------------------------


 
c.    By ELEVATED THRONE, upon a material breach of any representation,
warranty, covenant or agreement on the part of Green Planet set forth in this
Agreement, or, if any representation or warranty of GREEN PLANET shall become
untrue, in either case such that any of the conditions set forth in Article V
hereof would not be satisfied (a "Green Planet Breach" ), and such breach shall,
if capable of cure, not have been cured within ten (10) days after receipt by
the party in breach of a written notice from the non-breaching party setting
forth in detail the nature of such breach;


d.    By either Green Planet or ELEVATED THRONE, if the Closing shall not have
consummated before ninety (90) days after the date hereof; provided, however,
that this Agreement may be extended by written notice of either ELEVATED THRONE
or Green Planet, if the Closing shall not have been consummated as a result of
GREEN PLANET or ELEVATED THRONE having failed to receive all required regulatory
approvals or consents with respect to this transaction or as the result of the
entering of an order as described in this Agreement; and further provided,
however, that the right to terminate this Agreement under this Section 7.1(d)
shall not be available to any party whose failure to fulfill any obligations
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur on or before this date.


e.    By either ELEVATED THRONE or Green Planet if a court of competent
jurisdiction or governmental, regulatory or administrative agency or commission
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling the parties hereto shall use its best efforts to lift),
which permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.
 
  
Section 7.2  Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by ELEVATED THRONE or Green Planet pursuant to
Section 7.1, written notice thereof shall forthwith be given to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action. If this Agreement is
terminated as provided herein, no party to this Agreement shall have any
liability or further obligation to any other party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article VII
shall relieve any party of liability for a breach of any provision of this
Agreement occurring before such termination.
 
ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1  Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1  Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.13, 3.9 and 9.1. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date. Notwithstanding the foregoing, each party’s liability to the
other for breach of any representation, warranty or covenant shall not exceed,
in the aggregate, $500,000.


Section 9.2  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 9.3  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


Section 9.4  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.


Section 9.5  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the following
addresses:


If to ELEVATED THRONE or the ELEVATED THRONE SHAREHOLDERS, to:


Mr. Min Zhao 
18851 NE 29th Avenue, Suite 700, Aventura, Fl 33180, USA 
with a copy to:


Sanming Huajian Bio-Engineering Co., Ltd.
Att: Mr. Min Zhao
No.126 Mingdu Building, Gongye Road, Sanming City, Fujian, China


If to Green Planet, to:
18851 NE 29th Avenue, Suite 700, Aventura, Fl 33180, USA 


with a copy to:
Jerold N. Siegan 
Attorney at Law
ARNSTEIN & LEHR LLP
120 South Riverside Plaza
Suite 1200
Chicago, Illinois 60606-3910
Phone: 312.876.7874
Fax: 312.876.6274
 
13

--------------------------------------------------------------------------------



or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


Section 9.8  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.


Section 9.9  Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.
 
Section 9.11  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 9.13  Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto.. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: Cris Neely 
 
 
 
 
 
 
 
 
 
Title: President   
 
 
 
 
 
 
 
 
 
Green Planet Bioengineering Co. Ltd. 
 
 
 
 
 
 
 
 
By:  
 Mr. Min Zhao
 
 
 
Title: CEO 
 
 
 

   Elevated Throne Overseas Ltd.
 
 
 
 
 
ELEVATED THRONE SHAREHOLDERS: 
 
 
 
 
 
 
 
/s/ Mr. Min Zhao
 
 
   
 
 
 
 
 
 
 
/s/ Ms. Min Yan Zhen
 
 
 

 
15

--------------------------------------------------------------------------------


 
EXHIBIT A


Name
 
Number of ELEVATED THRONE Shares
 
Number of Green Planet Shares
of SHAREHOLDER
 
Being Exchanged
 
to be Received
 
 
 
 
 
 Mr. Min Zhao
 
28,500
 
8,060,750
         
Ms. Min Yan Zhen
 
21,500
 
6,080,917

 

16

--------------------------------------------------------------------------------


 
Exhibit B


Green planet Shareholders
 
Number of Shares of
Common Stock
 
 
 
 
 
Cris Neely
 
935,000 shares
 
       
 
Mondo Management Corp.
 
65,000 shares
 

 
17

--------------------------------------------------------------------------------

